Exhibit 10.7

SEPARATION/CONSULTING AGREEMENT

This Separation/Consulting Agreement (“Agreement”) is made and entered into by
and between Thomas Wilder, whose address is 1841 Port Sheffield Place, Newport
Beach, CA 92660 (“Employee”) and ev3 Inc., whose address is 9600 54th Avenue
North, Plymouth, MN 55442 (“Employer”).

WHEREAS, Employee and Employer desire to terminate the employment relationship
between them in an orderly and mutually satisfactory manner; and

WHEREAS, Employee and Employer want to fully address their relationship going
forward.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, Employee and Employer agree as follows:

1.                                       Employer. The term “Employer” as used
in this Agreement shall mean any entity related to ev3 Inc., in the present or
past, including without limitation, its predecessors, successors, parents,
stockholders, subsidiaries, affiliates, joint venture partners and divisions,
and any of its present and past officers, directors, employees, agents,
consultants, attorneys, insurers and the present and past fiduciaries of any
employee benefit plan providing benefits to Employer.

2.                                       Resignation.  Employee hereby
acknowledges and confirms Employee’s resignation as an employee of Employer,
effective June 30, 2006 (the “Resignation Date”).  By Employee’s signature on
this Agreement, Employee acknowledges that Employee has voluntarily resigned
Employee’s employment with Employer as of the Resignation Date.  Effective April
3, 2006, Employee resigns as an executive officer and all other officer and
director positions of Employer and/or any direct or indirect subsidiaries of
Employer.

3.                                       Payments.  Employee acknowledges that
Employer has made all payments due Employee, including, but not limited to,
salary, commissions, bonus, expense reimbursement, vacation pay, and payments
due pursuant to any contract(s) between Employer and Employee except as set
forth in this Agreement.

4.                                       Vacation Pay.  Employee agrees, in
consultation and coordination with Employer’s Chief Executive Officer, to take
and use all remaining accrued vacation time prior to the Resignation Date and
Employee further agrees that he will make no claim after the Resignation Date
for accrued but unused vacation time.

5.                                       Consulting Services.  In consideration
for allowing Employee to remain as an active employee through the Resignation
Date, Employee agrees to provide Consulting Services to Employer for a period of
one (1) year after the Resignation Date.  Employee will provide such Consulting
Services to Employer at no charge for up to eight (8) hours per month.  For any
Consulting Services requested by Employer in excess of eight (8) hours per month
during the one (1) year consulting period, Employer shall pay Employee as
follows: (i) if Employee provides Consulting Services to Employer for a full
day, or a

1


--------------------------------------------------------------------------------


substantially full day, Employer shall pay Employee in the amount of $1,000; and
(ii) if Employee provides Consulting Services to Employer for a half-day,
Employer shall pay Employee in the amount of $500.  All Consulting Services
shall be at Employer’s reasonable request and may be related to any aspect of
Employer’s business.  All such requests by Employer shall be made either by
Employer’s Chief Executive Officer or Chief Legal Officer.

6.                                       Consulting Payments.  For the payments
for Consulting Services, Employee shall be responsible for the payment of all
taxes including but not limited to FICA, which are due and payable to all
governmental or regulatory authorities, and recognizes that Employer will be
issuing a Form 1099 for the payment of any Consulting Services.  Employee shall
submit to Employer a monthly invoice describing with specificity the Consulting
Services provided by Employee during the applicable period.  Payment will be
made only for Services performed at Employer’s request.  Employer shall make
payment to Employee within forty-five (45) days of Employer’s receipt of
Employee’s invoice

7.                                       Employee Representations.  Employee
represents that Employee is legally able and entitled to receive the payments
for Consulting Services.  Employee agrees that Employee will defend, indemnify
and hold Employer harmless from any and all claims, actions, losses, taxes,
attorney’s fees, interest, penalties and expenses of any sort relating to a
breach of the representations contained in this section and Employee’s
obligation to pay taxes on the payments.

8.                                       Return of Property.  Employee
represents that Employee will return to Employer, on or before the Resignation
Date, all its property, including without limitation records, correspondence,
proprietary and confidential information, computer equipment, electronic or
paper files and documents, corporate credit cards, cell phone, badge and keys. 
Employee acknowledges that Employer is expressly relying on this representation
in entering into this Agreement and it is a material term of the Agreement.

9.                                       Unit/Stock Options.  Employee’s rights
to any stock options shall be determined in accordance with the applicable
written agreement(s) and/or plan(s) governing such stock options.

10.                                 Insurance.  Employee’s coverage under
Employer’s health, dental and life insurance plans shall continue until June 30,
2006.  Thereafter, Employee’s right to continue coverage shall be governed by
applicable law, plan documents, and insurance policies and all premiums or other
charges shall be the sole responsibility of Employee.  Employee’s disability
insurance shall terminate as of the termination of Employee’s employment.

11.                                 Business Protections.  The parties
acknowledge and agree that the Employee Confidential Information Agreement,
signed by Employee as of August 20, 2002 is valid and enforceable by Employer. 
In consideration of the mutual promises and commitments set forth in this
Agreement, Employee acknowledges and reaffirms all obligations under the
Employee Confidential Information Agreement, which obligations continue in full
force and effect.

2


--------------------------------------------------------------------------------


12.                                 Investigations and Litigation.  Employee
agrees that Employee will, at any future time, be available upon reasonable
notice from Employer, with or without subpoena, to be interviewed, review
documents or things, give depositions, testify, or engage in other reasonable
activities in connection with any litigation or investigation, with respect to
matters concerning which Employee has or may have knowledge as a result of or in
connection with Employee’s employment by Employer or any related entity. This
includes, but is not limited to, the University of California/Boston Scientific
neurovascular coil litigation pending in any and all jurisdictions.  In
performing Employee’s obligations under this section to testify or otherwise
provide information, Employee will honestly, truthfully, forthrightly, and
completely provide the information requested. Employee will comply with this
Agreement upon notice from Employer that Employer or its attorneys believe that
Employee’s compliance would be helpful in the resolution of an investigation or
the prosecution or defense of claims.  Employer agrees to pay Employee as
described in Paragraph 5, even if such services occur after the one-year
consulting term.

13.                                 Governing Law and Venue.  This Agreement
shall be governed by, and construed and enforced in accordance with Minnesota
law, except to the extent it is pre-empted by federal law.  The parties agree
that any dispute relating to this Agreement shall be subject to the jurisdiction
of the courts within the State of Minnesota, Hennepin County.

14.                                 Entire Agreement.  This Agreement contains
all the understandings and agreements between the parties concerning Employee’s
employment with and separation from employment with Employer and supersedes any
and all prior agreements and understandings, whether written or oral, relating
to the matters addressed in this Agreement, except the Employee Confidential
Information Agreement shall remain in full force and effect.  The parties
specifically acknowledge and agree that: (i) Employee’s Change in Control
Agreements with Employer and/or any of its subsidiaries or affiliates are hereby
void and of no further force or effect; and (ii) Employee’s Employment Letter
Agreement shall be void and of no further force or effect as of the Resignation
Date. The parties agree that there were no inducements or representations
leading to the execution of this Agreement except as stated in this Agreement. 
Any modification of or addition to this Agreement must be in writing and signed
by Employee and Employer’s CEO or Vice-President of Human Resources.

ev3 Inc.

Employee

 

 

 

 

/s/ Greg Morrison

 

/s/ Thomas Wilder

 

Greg Morrison

Thomas Wilder

Vice-President, Human Resources

 

 

 

Date Signed:

 4/3/06

 

Date Signed:

 4/3/06

 

 

3


--------------------------------------------------------------------------------


AMENDMENT TO SEPARATION/CONSULTING AGREEMENT

This Amendment to Separation/Consulting Agreement (this “Amendment”) is made and
entered into by and between Thomas C. Wilder III, whose address is 1841 Port
Sheffield Place, Newport Beach, CA 92660 (“Employee”) and ev3 Inc., whose
address is 9600 54th Avenue North, Plymouth, MN 55442 (“Employer”).

WHEREAS, Employee and Employer have previously entered into that certain
Separation/Consulting Agreement dated as of April 3, 2006 (the “Original
Agreement”) pursuant to which the Employee and Employer intended to terminate
the employment relationship between them in an orderly and mutually satisfactory
manner and address their relationship going forward; and

WHEREAS, Employee and Employer want to amend the consulting services provision
and clarify the stock option provision of the Original Agreement.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Agreement, Employee and Employer agree as follows:

1.                                       Consulting Services.  Section 5 of the
Original Agreement is hereby amended in its entirety to state as follows:

“In consideration for allowing Employee to remain as an active employee through
the Resignation Date, Employee agrees to provide certain Consulting Services to
Employer through August 31, 2006 as described in more detail on Exhibit A
attached hereto, and after August 31, 2006, to make himself available to assist
Employer’s management and legal counsel regarding the global intellectual
property legal proceedings regarding neuro coils of which Micro Therapeutics,
Inc. is subject, through the date such legal proceedings are finally resolved. 
Employee will provide the Consulting Services listed on Exhibit A through August
31, 2006 in exchange for an aggregate payment of $5,000.  Employee will provide
the other consulting assistance as may be requested after August 31, 2006 to
Employer at no charge for up to eight (8) hours per month.  For any assistance
requested by Employer in excess of eight (8) hours per month, Employer shall pay
Employee as follows: (i) if Employee provides assistance to Employer for a full
day, or a substantially full day, Employer shall pay Employee in the amount of
$1,000; and (ii) if Employee provides assistance to Employer for a half-day,
Employer shall pay Employee in the amount of $500.  All Consulting Services and
assistance shall be at Employer’s reasonable request.  All requests by Employer
for Consulting Services and other assistance by Employee shall be made either by
Employer’s Chief Executive Officer or Chief Legal Officer.”

2.                                       Unit/Stock Options.  Section 9 of the
Original Agreement is hereby amended in its entirety to state as follows:

1


--------------------------------------------------------------------------------


“Employee’s rights to any stock options shall be determined in accordance with
the applicable written agreement(s) and/or plan(s) governing such stock options;
provided, however, that Employee hereby waives any additional vesting of his
Employer stock options after June 30, 2006.  For purposes of clarity, Employee
and Employer hereby understand, acknowledge and agree that pursuant to the terms
of such agreement(s) and/or plan(s), the 30-day period in which Employee will be
able to exercise any unexercised and unexpired Employer stock options will
commence on August 30, 2006, the last day of which Employee will be providing
scheduled consulting services hereunder, and will terminate on September 30,
2006.”

3.                                     No Other Changes.  Except as specifically
amended by this Amendment, all other provisions of the Original Agreement shall
remain in full force and effect.  This Amendment shall not constitute or operate
as a waiver of, or estoppel with respect to, any provisions of the Original
Agreement by any party hereto.

4.                                     Capitalized Terms.  Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the
Original Agreement, as in effect on the date hereof.

5.                                     Counterparts.  This Amendment may be
executed in one or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same agreement.

ev3 Inc.

Employee

 

 

 

 

/s/ Patrick D. Spangler

 

/s/ Thomas C. Wilder III

 

By: Patrick D. Spangler

Thomas C. Wilder III

Title: CFO

 

 

 

Date Signed:

7/25/06

 

Date Signed:

7/24/06

 

2


--------------------------------------------------------------------------------


EXHIBIT A

 


DESCRIPTION OF CONSULTING SERVICES TO BE PROVIDED PRIOR TO AUGUST 31, 2006

·                  Attend three meetings with Matthew Jenusaitis and certain
other individuals, to be determined, to provide history and strategy regarding
the UCAL/BSC global coil litigation;

·                  Attend one meeting with Matthew Jenusaitis, Cecily Hines, and
certain other individuals, to be determined, to provide history of the
negotiations related to the Phenox equity acquisition;

·                  Attend one meeting with Jim Corbett and Matthew Jenusaitis to
provide a retrospective on neurovascular product strategies;

·                  Attend one meeting with Jim Corbett and Matthew Jenusaitis to
provide an organizational review of key individuals in the ev3 neurovascular
division.

 

All Consulting Services listed on this Exhibit A shall be provided by Employee
in person on location at Employer’s Irvine, California facility.

3


--------------------------------------------------------------------------------